
	

113 HR 4062 IH: Homeowner Tax Fairness Act
U.S. House of Representatives
2014-02-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4062
		IN THE HOUSE OF REPRESENTATIVES
		
			February 14, 2014
			Mr. McDermott introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to extend the income exclusion for discharge of
			 qualified principal residence indebtedness, to provide exclusions from
			 income for certain payments under the National Mortgage Settlement, and
			 for other purposes.
	
	
		1.Short titleThis Act may be cited as the Homeowner Tax Fairness Act.
		2.Extension of income exclusion for discharge of qualified principal residence indebtedness
			(a)In generalSubparagraph (E) of section 108(a)(1) of the Internal Revenue Code of 1986 is amended by striking January 1, 2014 and inserting January 1, 2017.
			(b)Application to certain agreementsSubparagraph (E) of section 108(a)(1) of such Code, as amended by subsection (a), is amended by
			 inserting before the period the following: , or which is discharged after such date pursuant to an agreement entered into before such date
			 under the programs created pursuant to, or using funds authorized by the
			 Emergency Economic Stabilization Act of 2008.
			(c)Effective date
				(1)Subsection (a)The amendment made by subsection (a) shall apply to discharges in taxable years beginning after
			 December 31, 2013.
				(2)Subsection (b)The amendment made by subsection (b) shall take effect on the date of the enactment of this Act.
				3.Extension of deduction for mortgage insurance premiums
			(a)In generalSubclause (I) of section 163(h)(3)(E)(iv) of the Internal Revenue Code of 1986 is amended by
			 striking December 31, 2013 and inserting December 31, 2015.
			(b)Effective dateThe amendment made by this section shall apply to amounts paid or accrued after December 31, 2013.
			4.Exclusions relating to National Mortgage Settlement payments
			(a)In generalPart III of subchapter B of chapter 1 of the Internal Revenue Code of 1986 (relating to items
			 specifically excluded from gross income) is amended by inserting before
			 section 140 the following new section:
				
					139F.National Mortgage Settlement
						(a)General ruleIn the case of an individual, gross income shall not include any National Mortgage Settlement
			 amount.
						(b)National Mortgage Settlement amount definedFor purposes of subsection (a), the term National Mortgage Settlement amount means, with respect to any amount received under the National Mortgage Settlement, an amount which
			 is—
							(1)a payment for transitional assistance,
							(2)a payment from the Borrower Payment Fund under the National Mortgage Settlement to a borrower whose
			 qualified principal residence was sold or taken in foreclosure after
			 December 31, 2007, and before January 1, 2014, or
							(3)a payment received as a result of a foreclosure or excess charge of interest that the United States
			 Department of Justice has determined was not in compliance with the
			 Servicemembers Civil Relief Act.
							(c)Disregard of refund of excess mortgage interest and related damagesIn the case of an individual, the amount of interest refunded and damages paid under the National
			 Mortgage Settlement for excess charges of mortgage interest described in
			 subsection (b)(3)—
							(1)shall be disregarded for purposes of this chapter, and
							(2)no adjustment of the deduction allowable under section 163(h) shall be made as a result of such
			 refund.
							(d)National Mortgage SettlementFor purposes of this section, the term National Mortgage Settlement means any consent agreement entered into in settlement of the action entitled The United States of America, et al. against Bank of America Corporation, et al., filed in the United States District Court for the District of Columbia on March 12, 2012 (case
			 numbered 1:12–cv–00361–RMC)..
			(b)Clerical amendmentThe table of sections for such part III is amended by inserting before the item relating to section
			 140 the following new item:
				
					
						Sec. 139F. National Mortgage Settlement.
					.
			(c)Effective dateThe amendments made by this section shall apply to amounts paid on or after February 9, 2012, in
			 taxable years ending after such date.
			5.Denial of business deduction for National Mortgage Settlement payments
			(a)In generalSection 162 of such Code is amended by redesignating subsection (q) as subsection (r) and by
			 inserting after subsection (p) the following new subsection:
				
					(q)National Mortgage Settlement
						(1)In generalNo deduction shall be allowed under this chapter for any National Mortgage Settlement amount that
			 was paid in exchange for a full release of the United States potential
			 civil claims under the Servicemembers Civil Relief Act.
						(2)National Mortgage Settlement amountThe term National Mortgage Settlement amount has the meaning given such term by section 139F..
			(b)Effective dateThe amendments made by this section shall apply to amounts paid in taxable years ending after
			 February 1, 2014.
			
